Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s Amendment to the Claims filed on 12/15/2020 is entered.
The Applicant’s Amendment to the Specification filed on 12/15/2020 is entered.
	Claims 1-2, 12-16, 18-25, 27 and 30-33 are pending and under examination.
Priority
This US 15/568,859 filed on 10/24/2017 which is a 371 of PCT/GB2016/051164 filed on 04/26/2016 and claims foreign priority benefit of UNITED KINGDOM 1507104.6 filed on 04/27/2015.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 is missing the term “and” after subsection (c).  Appropriate correction is required.
Response to Amendment
Any/all objections and rejections made in the previous Office Action and not repeated in this Office Action are withdrawn herein. 
Pre-Appeal Conference
The Applicants’ response filed on 08/19/2021 has been fully considered.  During a pre-appeal conference held 09/08/2021 the applicants’ argument was found persuasive regarding the obviousness rejection over Qian in view of Pelham.  The Double Patenting rejections made in the previous office action are withdrawn because the applications are now abandoned.
The Applicants’ response filed on 08/19/2021 has been fully considered. During a pre-appeal conference it was decided to withdraw the 103 rejection over Qian in view of Pelham.  Thus, this rejection is withdrawn and a new grounds of rejection for obviousness is applied in this office action.  
The Applicants arguments are addressed as they may pertain to this new grounds of rejection.  Applicants traverse that it would not have been obvious for a person of ordinary skill in the art to modify a nucleic acid construct encoding a plurality of transmembrane proteins separated by a cleavage peptide as disclosed in Qian (WO/2013/185552) using an ER retention signal of Pelham, with a reasonable expectation of success.  The applicants argue:
the prior art did not provide the motivation to combine the teachings of Qian and Pelham. Thus, in the absence of hindsight knowledge of the present invention as a roadmap, it would not have been obvious for a person of ordinary skill to select the particular teachings of Qian, and the particular teachings of Pelham, and combine them in the particular manner that is presently claimed (even if the person were familiar with the existence of both references and their distinct teachings).

The applicants argue the following regarding their invention:
The present invention provides a method for controlling the relative cell-surface expression of two (or more) (See claim 20) cell surface transmembrane proteins in a cell (see, e.g., the application at paragraph [0007]). An intracellular retention signal that directs said protein to a cellular compartment other than the cell surface membrane is included in the coding sequence for one of the transmembrane proteins, to reduce trafficking of that protein to the cell surface.

When Applicant's claimed nucleic acid construct having the structure A-X—B (as defined in claim 1) is expressed in a cell, both proteins are translated, but the intracellular retention signal that is part of one of the proteins reduces the relative amount of that protein that is directed to the surface of the cell.  None of these references suggest the use of intracellular retention signal in the context of an A-X-B co-expression construct for the benefit of modulating the relative amount of the proteins A and B that are directed to the cell surface. (Likewise, none of the 

Specifically, the applicants argue there is no motivation to combine the references.
As acknowledged by the Examiner, Qian does not teach or suggest the use of an intracellular retention signal comprising an endoplasmic reticulum (ER) retention signal. It would not have been obvious to modify the teachings of Qian with teachings from Pelham to include such a sequence in the manner that is presently claimed.

Qian does not teach or suggest a goal of reducing the relative expression of one of Qian’s proteins relative to the other protein. In short, a person of ordinary skill in the art would not have been motivated to look outside the scope of Qian to Pelham, or tempted to apply the teachings of Pelham to Qian.

Further, the applicants argue that the purposes of Pelham do not match the Applicants’ purposes.
Pelham teaches using sorting signals to retain proteins in the endoplasmic reticulum (ER) to accumulate high levels of particular protein, to test whether the location of a transmembrane protein is important for its activity, to modify the properties of the ER, or to prevent export of a protein by expressing a retained version of a polypeptide with which it interacts. (See Pelham at Abstract, lines 3-7.) These purposes do not match Applicant’s purposes (see Subsection A above).

Nor do Pelham’s list of purposes reflect purposes that would have been relevant to Qian. For example, Qian does not teach a goal or benefit to accumulating high levels of one of Qian’s CARs in the ER.  (Pelham cites Haseloff, PNAS (1997) 94(6): 2122 for this purpose. In Haseloff (Exhibit A), the authors explain that they desired high level expression of a green fluorescent protein to visualize cells in a heterologous organism, but high level cytoplasmic GFP caused difficulty in regenerating transgenic Arabidopsis plants. Directing the GFP to the ER solved Haseloff’s Arabidopsis/GFP problem. The situation described in Pelham/Haseloff would not have been considered relevant to Qian or persons of ordinary skill working with Qian.) Neither Qian nor Pelham provide a motivation to attach an ER retention signal to one CAR in a dual CAR construct.

The other of Pelham’s reasons that was referenced in the Office action was “testing whether the location is important.” (Action at p. 6.) Qian does not need to “test” whether the location of Qian’s CAR is important to the 

Lastly, the applicants argue that “the prior art did not provide the motivation to combine the teachings of Qian and Pelham”. Thus, the applicants conclude that “in the absence of hindsight knowledge of the present invention as a roadmap, it would not have been obvious for a person of ordinary skill to select the particular teachings of Qian, and the particular teachings of Pelham, and combine them in the particular manner that is presently claimed (even if the person were familiar with the existence of both references and their distinct teachings)”.
This argument is addressed as it may pertain to the new grounds of rejection in this office action.  Regarding the new grounds of rejection the intended use of a product does not generally bear patentably weight for purposes of applying prior art.  Claims 1-2, 12-16, 18-24, 27 and 30-33 are drawn to a nucleic acid construct product.  The base claims 1 and 20 require a nucleic acid encoding two cell surface transmembrane proteins.  Claim 20 requires that the nucleic acid encodes a third protein of interest in addition to the two cell surface transmembrane proteins.  The limitation of a cell surface transmembrane protein is defined in the dependent claim 16 as being met by a Chimeric-antigen receptor (CAR).  The product claims as presently written do not require a transmembrane protein present in a cell surface membrane.  The product claims do not actually require protein but rather are drawn to nucleic acid encoding two proteins (or three regarding claim 20).  The term cell surface transmembrane protein is being interpreted as being met by a Chimeric-antigen receptor (CAR).  Nothing in the product claims requires a protein in a cell surface membrane.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Regarding base claim 25, M.P.E.P. § 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction."   As long as the reference composition is in a format suitable for the intended use, then the claim limitations are deemed to be met. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951).  The method of claim 25 is being interpreted to read on a method comprising including an intracellular retention signal in a nucleic acid sequence which encodes a first cell surface transmembrane protein, wherein the intracellular retention signal directs the first cell surface transmembrane protein to an intracellular compartment, the intracellular retention signal comprising an endocytosis signal; a Golgi retention signal; a trans-Golgi network (TGN) recycling signal; an endoplasmic reticulum (ER) retention signal; or a lysosomal sorting signal.  Note that the intended use of the method of claim 25 “for modulating the relative cell surface expression of a first cell 
Lastly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the new grounds of rejection, the suggestion to add an intracellular retention signal to a transmembrane protein, including a cell surface transmembrane protein, is explicitly recited in each of the references of Parmar et al and Pelham et al (below).


Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 12-16, 18-25, 27 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Parmar et al (PLOS  ONE published 04/08/2014; IDS reference), in view of  Qian et al (aka Wu document; WO/2013/185552, published 12/2013; of record), in view of Foster et al (US 20160046700) in view of Pelham (“Using Sorting Signals to Retain Proteins in Endoplasmic Reticulum” Methods in Enzymology, Vol 327, pages 279-283; of record).  This is a new grounds of rejection.
Claim interpretation: Claims 1-2, 12-16, 18-24, 27 and 30-33 are drawn to a nucleic acid construct product.  The intended use of a product does not generally bear patentably weight for purposes of applying prior art.  The base claims 1 and 20 require a nucleic acid encoding two cell surface transmembrane proteins.  Claim 20 requires that the nucleic acid encodes a third protein of interest in addition to the two cell surface transmembrane proteins.  The limitation of a cell surface transmembrane protein is defined in the dependent claim 16 as being met by a Chimeric-antigen receptor (CAR).  The product claims as presently written do not require a transmembrane protein present in a cell surface membrane.  The product claims do not actually require protein but rather are drawn to nucleic acid encoding two proteins (or three regarding claim 20).  The term cell surface transmembrane protein is being interpreted as being met by a Chimeric-antigen receptor (CAR).  Nothing in the product claims requires a protein in a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Regarding base claim 25, M.P.E.P. § 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction."   As long as the reference composition is in a format suitable for the intended use, then the claim limitations are deemed to be met. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951).  The method of claim 25 is being interpreted to read on a method comprising including an intracellular retention signal in a nucleic acid sequence which encodes a first cell surface transmembrane protein, wherein the intracellular retention signal directs the first cell surface transmembrane protein to an intracellular compartment, the intracellular retention signal comprising an endocytosis signal; a Golgi retention signal; a trans-Golgi network (TGN) recycling signal; an endoplasmic reticulum 
Parmar et al disclose adding a heterologous intracellular retention signal to nucleic acid constructs encoding transmembrane proteins.  For example, in Figure 9 (and legend) shown just below, Parmar et al disclose the intracellular trafficking results of the heterologous proteins encoded and expressed by such nucleic acid constructs.  As shown in the Figure, Parmar et al use a PBM sequence which is defined by Parmar et al as an ER retention signal as well as a Golgi retention signal.

    PNG
    media_image1.png
    815
    505
    media_image1.png
    Greyscale

Regarding claim 2, Parmar et al disclose that the cell surface transmembrane protein with the intracellular retention signal comprises an endodomain which comprises the intracellular retention signal (e.g., Abstract; Fig 9 legend).
Regarding claims 12, 13, and 21 Parmar et al disclose that the intracellular retention signal may be proximal or distal to a transmembrane domain of the cell 
However, Parmar et al differs from the present claims because it does not disclose a nucleic acid encoding two or three cell surface transmembrane proteins encoded on a single nucleic acid construct and encoding a cleavage peptide site between the encoded cell surface transmembrane proteins.
Each of the prior art references of Qian et al, and Foster et al disclose it was known in the prior art to make nucleic acid constructs encoding from a single transcript multiple CAR proteins (i.e., cell surface transmembrane proteins) separated by cleavage peptide sequences.
For example, Qian et al disclose a nucleic acid construct comprising the structure: A-X-B in which A is nucleic acid sequence encoding a first cell surface transmembrane protein, B is nucleic acid sequence encoding a second cell surface transmembrane protein, and X is a nucleic acid sequence which encodes a cleavage site.  Specifically, Qian et al teach a recombinant dual expression vector and host cell comprising a vector encoding two transmembrane proteins termed “Chimeric-antigen receptor” or CARs, separated by a Furin-2A cleavage site (e.g., abstract, Fig. 2).  Note that CARs inherently have an endodomain and have a single pass transmembrane structure.  Foster et al teach that CAR sequences can comprise additional sequences that mediate retention in membranes and also mediate targeting to the endoplasmic reticulum can be added to the sequences (see e.g. (0243, 0280). Foster et al also 
Regarding claims 14-15, Qian disclose a recombinant dual expression vector and host cell comprising a vector encoding two transmembrane proteins termed “Chimeric-antigen receptor” or CARs, separated by a Furin-2A cleavage site (e.g., abstract, Fig. 2).
Regarding claim 16, Qian disclose that at least one of the first cell surface transmembrane protein and the second cell surface transmembrane protein is a Chimeric-antigen receptor (CAR).
Regarding claim 18, the disclosure of a CAR as the type of cell surface transmembrane protein meets the limitation of being a single pass transmembrane protein.
Regarding claim 19 the disclosure of a CAR as the type of cell surface transmembrane protein meets the limitation of being a Type I transmembrane protein because the structure of CARS inherently has the N-terminus in the extracellular end of the protein.
Regarding claim 20, Foster et al teach that CAR sequences can comprise additional sequences that mediate retention in membranes and also mediate targeting to the endoplasmic reticulum can be added to the sequences (see e.g. (0243, 0280). Foster et al also envision co- expression of the CAR with a plurality of other proteins of interest via 2A sequences (see e.g. figure 59).  
22-25, 27, and 30-33, Foster et al disclose vectors including lentiviral vectors and adenoviral vectors containing the expression sequences and the vectors in host cells (para 0170, 0174).
Foster et al disclose co-expression of molecules wherein the molecules are separated by a 2A cleavage sequence. Foster et al discloses that additional sequences can be added that mediate retention in membranes and also mediate targeting to the endoplasmic reticulum can be added to the sequences (see e.g. para 0243, 0280).
Pelham discloses that it is desirable to alter a membrane protein by insertion of an ER retention signal in a membrane protein for the rationale that such protein remains in the ER.  For example, Pelham suggests that designing a membrane protein to remain in the ER is desirable for the rationale of accumulation of high levels of a particular protein or “to test whether the location of a transmembrane protein is important for its activity” (e.g., page 279, lines 1-4). 
 It is considered that the level of skill in the art was high before the effective filing date of the presently claimed invention, such as at the level of a PhD researcher.
One of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have been motivated to add an ER retention signal or PBM signal of Parmar or Pelham to the nucleic acid constructs encoding the cell surface transmembrane protein constructs of Qian et al or Foster et al for the rationale of Pelham that it is desirable to alter a membrane protein by insertion of an ER retention signal in a membrane protein for the rationale that such protein remains 
In view of the high skill level in the art, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to make an expression construct, contained within a vector such as a lentiviral viral, and expressed in a host cell appropriate for such vector, of making nucleic acid expression constructs encoding cell surface transmembrane proteins comprising heterologous intracellular retention sequences, such as a PBM sequence or an ER retention signal as shown in Parmar and Pelham. Further, it is considered that one of ordinary skill in the art to make an expression construct encoding a single transcript of multiple proteins with cleavage peptides between such proteins (e.g., as shown in Foster et al) and where at least two of the proteins are CARs (e.g., as shown by Qian et al).   Further, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to combine the elements of the cited references, specifically to add the sequence encoding ER retention signal/PBM sequence to an expression construct encoding two CARs separated by a cleavage site (e.g., 2A-like peptide) constructs of to arrive at the presently claimed invention for the rationale of modulating trafficking of membrane proteins as suggest by each of Parmar and Pelham. The intended use of “modulating the relative cell surface expression of a first cell surface transmembrane protein expressed with a second cell surface transmembrane protein from a single nucleic acid construct” would be inherently met by add an intracellular retention signal (e.g., an ER retention signal) to the sequence encoding a cell surface transmembrane protein because retaining a cell 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Currently amended claims 1-2, 12-16, 18-19, 22-25, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-13, 17, 18, and 20-21 of co-pending Application No.15/568,862 in view 
However, the co-pending claims differ from the instant claims because they do not require that the first or the second transmembrane protein (e.g., CARs) comprise an intracellular retention signal (e.g., ER retention signal).
Parmar et al disclose adding a heterologous intracellular retention signal to nucleic acid constructs encoding transmembrane proteins.  For example, in Figure 9 (and legend) shown above, Parmar et al disclose the intracellular trafficking results of the heterologous proteins encoded and expressed by such nucleic acid constructs.  As shown in the Figure, Parmar et al use a PBM sequence which is defined by Parmar et al as an ER retention signal as well as a Golgi retention signal.  One of ordinary skill in the art would have been motivated to add sequences encoding PBM sequences to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims allowed.
Related prior art: Cordoba et al (Molecular Therapy, Vol 22, Supplement 1, May 01, 2014:  S59) is related prior art of the applicants’ own work.  Cordoba et al does not disclose encoding an intracellular retention signal.  Although not applied in this office action, Cordoba et al may be applied in a future office action if applicable.  Cordoba et al disclose a nucleic acid sequence encoding two CAR sequences expressed from the same construct separated by a 2A sequence. The CAR sequences comprise scFv, a spacer, a transmembrane domain and endodomains. The first of the two CARs is an activating CAR and the second is an inhibitory CAR. The iCAR comprises CD45 or CD148 endodomains. The art teaches that CAR functionality is improved by using two together wherein the CAR antigen binding domains are directed to different antigens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658